Exhibit 8 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Entrée Gold Inc.’s Annual Report on Form 40-F (the “40-F”) for the year ended December 31, 2011 of our Independent Registered Public Accounting Firm’s Reports dated March 29, 2012 and to the reference to us under the heading “Interests of Experts” in the Company’s Annual Information Form for the year ended December 31, 2011, dated March 29, 2012. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants March 29, 2012
